UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7643


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ELLIS LEE WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:04-cr-00044-FL-1)


Submitted:   March 27, 2014                 Decided:     March 31, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ellis Lee Williams, Appellant Pro Se.   Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ellis Lee Williams appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction pursuant to the Fair Sentencing Act (“FSA”).                        We have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm     the    district     court’s      order.         United     States   v.

Williams, No. 5:04-cr-00044-FL-1 (E.D.N.C. Oct. 1, 2013); see

United   States       v.   Black,   737 F.3d 280,    287    (4th      Cir.   2013)

(holding that § 3582(c)(2) does not provide means to apply FSA

minimums).      We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented      in   the    materials

before   this    court     and   argument     would   not    aid     the   decisional

process.



                                                                             AFFIRMED




                                          2